Title: London April 20 1786 Thursday.
From: Adams, John
To: 


       Went with Mr. Jefferson and my Family to Osterly, to view the Seat of the late Banker Child. The House is very large. It is Three Houses, fronting as many Ways—between two is a double row of Six Pillars, which you rise to by a flight of Steps. Within is a Square, a Court, a Terrace, paved with large Slate. The Green House and Hot House were curious. Blowing Roses, ripe Strawberries, Cherries, Plumbs &c. in the Hot House. The Pleasure Grounds were only an undulating Gravel Walk, between two Borders of Trees and Shrubs. All the Evergreens, Trees and Shrubbs were here. There is a Water, for Fish Ponds and for Farm Uses, collected from the Springs and wet Places in the farm and neighbourhood. Fine flocks of Deer and Sheep, Wood Doves, Guinea Hens, Peacocks &c.
       The Verdure is charming, the Music of the Birds pleasant. But the Ground is too level.—We could not see the Apartments in the House, because We had no Tickett. Mrs. Child is gone to New Markett it seems to the Races.
       The beauty, Convenience, and Utility of these Country Seats, are not enjoyed by the owners. They are mere Ostentations of Vanity. Races, Cocking, Gambling draw away their attention.
       On our Return We called to see Sion House belonging to the Duke of Northumberland. This Farm is watered, by a rivulet drawn by an artificial Canal from the Thames. A Repetition of winding Walks, gloomy Evergreens, Sheets of Water, Clumps of Trees, Green Houses, Hot Houses &c. The Gate, which lets you into this Farm from the Brentford Road, is a beautifull Thing, and lays open to the View of the Traveller, a very beautifull green Lawn interspersed with Clumps and scattered Trees.
       The Duke of Marlborough owns a House upon Sion Hill, which is only over the Way.
       Osterly, Sion Place and Sion Hill are all in Brentford, within Ten Miles of Hide Park Corner. We went through Hide Park and Kensington to Brentford. We passed in going and returning, by Lord Hollands House, which is a Modern Building in the gothic manner.
      